DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed November 18, 2021 are acknowledged.
Examiner acknowledges amended claims 1-5 and 7.
Examiner acknowledges withdrawn claims 10-12.
Examiner acknowledges newly added claims 13-16.
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as being indefinite is overcome by Applicant’s amendment.
The rejection of claims 1-3 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Tsunekawa, U.S. Patent Number 6,974,620 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al., U.S. Pre Grant Publication 2008/0032146.
	Regarding claim 1, Toyoshima discloses a film comprising layer a and layer b [Figure 1-a and 0012].  Paragraph 0026 discloses that layer a is a thermoplastic resin.  Examiner is prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990.  Applicant’s claim is not specific to the thermoplastic resin in the substrate and adhesive layers.  Applicant’s claim is directed to a film comprising a substrate layer and an adhesive layer.  The limitation “when the film is adhered to an abrasive grain surface of a polyester film . . . “ is a conditional limitation.
	Toyoshima teaches the claimed invention but fails to teach that when a highest temperature of glass transition temperatures of the film is designated as Tg  [°C], a temperature T [°C] at which an elongation at break is 50% or more exists in a range of Tg to (Tg + 50 [°C], and when the film is adhered to an abrasive grain surface of a polyester film sheet comprising, as an abrasive grain, aluminum oxide having a grain size of 12 μm coated thereon, and thus, a film surface when adhering the film to the abrasive grain surface comprises concaves and convexes, an amplitude relative to a spatial frequency f is designated as A1(f); with respect to the concaves and convexes of the film surface when adhering the film to an abrasive grain surface at any temperature of the range of Tg to (Tg + 50 [°C] and a pressure of 0.3 MPa, an amplitude relative to the spatial frequency f’ is designated as A2(f); and a ratio of A2(f) to A1(f) is designated as ɸ(f) = A2(f)/A1(f), a minimum value fc of spatial frequencies where ɸ(f) is 0.1 is 2.0 mm-1 or less.  It is presumed that when a highest temperature of glass transition temperatures of the film is designated as Tg  [°C], a temperature T [°C] at which an elongation at break is 50% or more exists in a range of Tg to (Tg + 50 [°C], and when the film is adhered to an abrasive grain surface of a polyester film sheet comprising, as an abrasive grain, aluminum oxide having a grain size of 12 μm coated thereon, and thus, a film surface when adhering the film to the abrasive grain surface comprises concaves and convexes, an amplitude relative to a spatial frequency f is designated as A1(f); with respect to the concaves and convexes of the film surface when adhering the film to an abrasive grain surface at any temperature of the range of Tg to (Tg + 50 [°C] and a pressure of 0.3 MPa, an amplitude relative to the spatial frequency f’ is designated as A2(f); and a ratio of A2(f) to A1(f) is designated as ɸ(f) = A2(f)/A1(f), a minimum value fc of spatial frequencies where ɸ(f) is 0.1 is 2.0 mm-1 or less is inherent to Toyoshima.  Said presumption is based upon Toyoshima’s disclosure of a film comprising layer a and layer b [Figure 1-a and 0012].  Paragraph 0026 discloses that layer a is a thermoplastic resin.  Examiner is corresponding layer a as Applicant’s substrate layer.  Paragraph 0036 discloses that layer b is a thermoplastic resin.  Examiner is corresponding layer b as Applicant’s adhesive layer.  Paragraph 0059 discloses that layer a has a flexural modulus of preferably 3 GPa to 4 GPa and that layer b has a flexural modulus of preferably 0.1 GPa to 3 GPa.  Toyoshima includes a range wherein the ratio of the modulus of the substrate to modulus of the adhesive layer is 7 or more.  When the flexural modulus of the substrate is 3 GPa and the flexural modulus of the adhesive layer is 0.1, the ratio is 300.  When the flexural modulus of the substrate is 4 GPa and the flexural modulus of the adhesive layer is 0.1, the ratio is 400.
	Regarding claim 3, paragraph 0037 of Toyoshima discloses that layer b can include polymethyl methacrylate. Applicant’s claim is not specific to the substrate layer.  Examiner is corresponding layer a to Applicant’s substrate layer and layer b to Applicant’s adhesive layer.
	Toyoshima teaches the claimed invention but fails to teach that when adhered to the polyester film sheet at any temperature of the range of Tg to (Tg + 50 [°C] and a pressure of 0.3 MPa, a peel strength according to JIS K6854-1 is 5 N/25 mm or more.  It is presumed that peel strength is inherent to Toyoshima.  Said presumption is based upon Toyoshima’s disclosure of a film comprising layer a and layer b [Figure 1-a and 0012].  Paragraph 0026 discloses that layer a is a thermoplastic resin.  Examiner is corresponding layer a as Applicant’s substrate layer.  Paragraph 0036 discloses that layer b is a thermoplastic resin.  Examiner is corresponding layer b as Applicant’s adhesive layer.  Paragraph 0059 discloses that layer a has a flexural modulus of preferably 3 GPa to 4 GPa and that layer b has a flexural modulus of preferably 0.1 GPa to 3 GPa.  Toyoshima includes a range wherein the ratio of the modulus of the substrate to modulus of the adhesive layer is 7 or more.  When the flexural modulus of the substrate is 3 GPa and the flexural modulus of the adhesive layer is 0.1, the ratio is 300.  When the flexural modulus of the substrate is 4 GPa and the flexural modulus of the adhesive layer is 0.1, the ratio is 400.

	Regarding claim 4, paragraph 0059 discloses that layer a has a flexural modulus ranging from 3 GPa to 4 GPa [3 x 108 Pa to 4 x 108 Pa] and that layer b has a flexural modulus ranging from 0.1 GPa to 3 GPa [1 x 108 Pa to 3 x 109 Pa].  Paragraph 0075 discloses that the thickness of layer a ranges from 5 to 100 μm [5 x 10-6 to 1 x 10-4].  Toyoshima provides for S ranging in Applicant’s claimed range when layer a has a modulus of 3 x 108 Pa and the thickness is 50 microns [5 x 10-5], S is 3.75 x 10-4 Pa m3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

	Regarding claim 5, paragraph 0059 discloses that layer b has a flexural modulus ranging from 0.1 GPa to 3 GPa [1 x 108 Pa to 3 x 109 Pa].  Paragraph 0077 discloses that the thickness of layer b ranges from 5 to 100 μm.  Toyoshima provides for S ranging in Applicant’s claimed range when layer a has a modulus of 3 x 108 Pa and the thickness is 50 microns
[5 x 10-5], S is 3.75 x 10-4 Pa m3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990.  

	Regarding claim 6, paragraph 0075 discloses that the thickness of layer a ranges from 5 to 100 μm.  Paragraph 0077 discloses that the thickness of layer b ranges from 5 to 100 μm.  Toyoshima provides for a ratio of the thicknesses that is encompassed within Applicant’s claimed range of 0.3 to 3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990.  
	Regarding claim 7, paragraph 0059 discloses that layer a has a flexural modulus ranging from 3 GPa to 4 GPa [3 x 108 Pa to 4 x 108 Pa] and that layer b has a flexural modulus ranging from 0.1 GPa to 3 GPa [1 x 108 Pa to 3 x 109 Pa].  Paragraph 0075 discloses that the thickness of layer a ranges from 5 to 100 μm [5 x 10-6 to 1 x 10-4].  Toyoshima provides for S ranging in Applicant’s claimed range when layer a has a modulus of 3 x 108 Pa and the thickness is 50 microns[5 x 10-5], S is 3.75 x 10-4 Pa m3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
  
	Regarding claim 8, Toyoshima discloses a film comprising layer a and layer b [Figure 1-a and 0012].  Paragraph 0026 discloses that layer a is a thermoplastic resin.  Examiner is corresponding layer a as Applicant’s substrate layer.  Paragraph 0036 discloses that layer b is a thermoplastic resin.  Examiner is corresponding layer b as Applicant’s adhesive layer.  Paragraph 0059 discloses that layer a has a flexural modulus of preferably 3 GPa to 4 GPa and that layer b has a flexural modulus of preferably 0.1 GPa to 3 GPa.  Toyoshima includes a range wherein the ratio of the modulus of the substrate to modulus of the adhesive layer is 7 or more.  When the flexural modulus of the substrate is 3 GPa and the flexural modulus of the adhesive layer is 0.1, the ratio is 300.  When the flexural modulus of the substrate is 4 GPa and the flexural modulus of the adhesive layer is 0.1, the ratio is 400.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990.   Paragraph 0059 discloses that layer b has a flexural modulus ranging from 0.1 GPa to 3 GPa [1 x 108 Pa to 3 x 109 Pa].  Paragraph 0077 discloses that the thickness of layer b ranges from 5 to 100 μm.  Toyoshima provides for S ranging in Applicant’s claimed range when layer a has a modulus of 3 x 108 Pa and the thickness is 50 microns
[5 x 10-5], S is 3.75 x 10-4 Pa m3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

	Regarding claim 9, paragraph 0075 discloses that the thickness of layer a ranges from 5 to a 100 μm.  Paragraph 0077 discloses that the thickness of layer b ranges from 5 to 100 μm.  Toyoshima provides for a ratio of the thicknesses that is encompassed within Applicant’s claimed range of 0.3 to 3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

	Regarding claim 13, Toyoshima discloses in paragraph 0029 that layer a can comprise a homopolymer of a (meth)acrylate compound.  Examiner is corresponding layer a to Applicant’s substrate layer.

	Regarding claim 14, paragraph 0027 discloses that layer a can include a combination of a vinyl aromatic polymer and a methacrylate resin.  Paragraph 0028 discloses a copolymer of styrene and butadiene [elastomeric body].  Examiner is corresponding layer a to Applicant’s substrate layer.

	Regarding claim 15, paragraph 0029 discloses that layer a can comprise a homopolymer of a (meth)acrylate compound.  Paragraph 0037 discloses that layer b can comprise a vinyl aromatic polymer.  Examiner is corresponding layer a to Applicant’s substrate layer.  Examiner is corresponding layer b to Applicant’s adhesive layer.  Paragraph 0075 discloses that the thickness of layer a ranges from 5 to 100 μm [5 x 10-6 m to 1 x 10-4 m].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

	Regarding claim 16, paragraph 0027 discloses that layer a can include a combination of a vinyl aromatic polymer and a methacrylate resin.  Paragraph 0028 discloses a copolymer of styrene and butadiene [elastomeric body].  Examiner is corresponding layer a to Applicant’s substrate layer.  Paragraph 0037 discloses that layer b can comprise a polyolefin polymer, a vinyl aromatic polymer [thermoplastic elastomer] and a poly(meth)acrylate polymer.  Examiner is corresponding layer b to Applicant’s adhesive layer. Paragraph 0075 discloses that the thickness of layer a ranges from 5 to 100 μm [5 x 10-6 m to 1 x 10-4 m].  Paragraph 0077 discloses that the thickness of layer b ranges from 5 to 100 μm [5 x 10-6 m to 1 x 10-4 m].  Toyoshima provides for a ratio of the thicknesses that is encompassed within Applicant’s claimed range of 0.3 to 3.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JPH03-99748 (hereinafter “Japanese reference”).

	Regarding claim 2, the Japanese reference discloses a sheet [film] comprising sheet (A) composed of a polypropylene resin having a tensile modulus of 7,000 to 20,000 kg/cm2 laminated with sheet (B) composed of a polypropylene resin having a tensile modulus of 1,000 to 8000 kg/cm2 [see abstract – translated].  Applicant’s claim is not specific to the thermoplastic resin for the substrate layer and the adhesive layer.  Examiner is corresponding sheet (A) as the substrate layer and sheet (B) as the adhesive layer.  The Japanese reference includes a range of R = E1/E2 when the tensile modulus of sheet (A) is 20,000 kg/cm2  and the tensile modulus of sheet (B) is 1000 kg/cm2 providing for an R of 20.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990.  
	The Japanese reference teaches the claimed invention but fails to teach that when a highest temperature of glass transition temperatures of the film is designated as Tg  [°C], a temperature T [°C] at which an elongation at break is 50% or more exists in a range of Tg to (Tg + 50 [°C], and when the film is adhered to an abrasive grain surface of a polyester film sheet comprising, as an abrasive grain, aluminum oxide having a grain size of 12 μm coated thereon, and thus, a film surface when adhering the film to the abrasive grain surface comprises concaves and convexes, an amplitude relative to a spatial frequency f is designated as A1(f); with respect to the concaves and convexes of the film surface when adhering the film to an abrasive grain surface at any temperature of the range of Tg to (Tg + 50 [°C] and a pressure of 0.3 MPa, an amplitude relative to the spatial frequency f’ is designated as A2(f); and a ratio of A2(f) to A1(f) is designated as ɸ(f) = A2(f)/A1(f), a minimum value fc of spatial frequencies where ɸ(f) is 0.1 is 2.0 mm-1 or less.  It is presumed that when a highest temperature of glass transition temperatures of the film is designated as Tg  [°C], a temperature T [°C] at which an elongation at break is 50% or more exists in a range of Tg to (Tg + 50 [°C], and when the film is adhered to an abrasive grain surface of a polyester film sheet comprising, as an abrasive grain, aluminum oxide having a grain size of 12 μm coated thereon, and thus, a film surface when adhering the film to the abrasive grain surface comprises concaves and convexes, an amplitude relative to a spatial frequency f is designated as A1(f); with respect to the concaves and convexes of the film surface when adhering the film to an abrasive grain surface at any temperature of the range of Tg to (Tg + 50 [°C] and a pressure of 0.3 MPa, an amplitude relative to the spatial frequency f’ is designated as A2(f); and a ratio of A2(f) to A1(f) is designated as ɸ(f) = A2(f)/A1(f), a minimum value fc of spatial frequencies where ɸ(f) is 0.1 is 2.0 mm-1 or less is inherent to the Japanese reference.  Said presumption is based upon the disclosure of the Japanese reference of a sheet [film] comprising sheet (A) composed of a polypropylene resin having a tensile modulus of 7,000 to 20,000 kg/cm2 laminated with sheet (B) composed of a polypropylene resin having a tensile modulus of 1,000 to 8000 kg/cm2.  Applicant’s claim is not specific to the thermoplastic resin for the substrate layer and the adhesive layer.  Examiner is corresponding sheet (A) as the substrate layer and sheet (B) as the adhesive layer.  The Japanese reference includes a range of R = E1/E2 when the tensile modulus of sheet (A) is 20,000 kg/cm2  and the tensile modulus of sheet (B) is 1000 kg/cm2 providing for an R of 20.  

Response to Arguments
11.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786